               Case 19-12415-MFW   Doc 160-1   Filed 12/05/19   Page 1 of 4




                                   EXHIBIT A
                                    Rejected Leases




{1247.001-W0058756.3}                     7
              Case 19-12415-MFW              Doc 160-1        Filed 12/05/19       Page 2 of 4




                                          EXHIBIT A
                                           The Rejected Leases

                                                                              Description of Lease, 4
                             Landlord
    Landlord                                          Debtor Counterparty     Restaurant Location
                           Notice Address
                                                                               and Restaurant No.
MLP Hanley           MLP Hanley Station               Hanley Station         Ground Lease
Station LLC          LLC c/o Global Market            Houlihan’s Restaurant, Agreement
                     MR Property LLC                  LLC
                     Ms. Min Yao                                             1221 Strassner Drive ,
                     P.O. Box 8323                                           Brentwood, MO 63144-
                     Olivette, MO 63132                                      1875; Location #163

Bev Pillar           Bev Pillar c/o Jay Erens, Algonquin Houlihan’s                Lease of Real Property
                     Foley & Lardner LLP        Restaurant, L.L.C.
                     321 N. Clark Street, Suite                                    1508 S. Randall Rd. ,
                     2800                                                          Algonquin, IL 60102-
                     Chicago, IL 60654-5313                                        5920; Location #161

Orland Park          Orland Park Investments,         Houlihan’s                   Ground Lease
Investments,         LLC c/o Farhan Hanif             Restaurants, Inc.            Agreement
LLC                  9305 S. Madison Street
                     Burr Ridge, IL 60527                                          16153 La Grange Road ,
                                                                                   Orland Park, IL 60462;
                                                                                   Location #165
RMK                  RMK Management Co.,              Houlihan’s                   Lease Agreement
Management           as Agent for 747 North           Restaurants, Inc.
Co.                  Wabash Avenue                                                 39 E. Chicago Avenue ,
                     Apartments Investors                                          Chicago, IL 60611-
                     LLC DBA The Bernadin,                                         2024; Location #153
                     c/o Zen Kabashi, Agent
                     747 North Wabash Ave.
                     Chicago, IL 60611

                     UBS Realty Investors
                     LLC
                     2515 McKinney Avenue,
                     Suite 800
                     Dallas, TX 75201




4
 The Rejected Leases identified and described herein are inclusive of all amendments, modifications, supplements,
extensions, renewals, assignments, easements, restatements, and exhibits thereto.
               Case 19-12415-MFW            Doc 160-1     Filed 12/05/19   Page 3 of 4



                                                                         Description of Lease, 4
                              Landlord
    Landlord                                        Debtor Counterparty  Restaurant Location
                            Notice Address
                                                                          and Restaurant No.
Bayshore                Bayshore Shopping           Houlihan’s          Shopping Center Lease
Shopping                Center Property Owner       Restaurants, Inc.
Center Property         LLC                                             5715 N. Bayshore Drive,
Owner LLC               Attn: GM                                        Glendale, WI 53217-
                        5800 North Bayshore                             4518; Location #164
                        Drive, Suite A-256
                        Glendale, WI 53217

                        Bayshore Shopping
                        Center Property Owner
                        LLC, c/o AIG Global
                        Real Estate Investment
                        Corp.
                        80 Pine Street, 4th Floor
                        New York, NY 10005

                        Cypress Equities
                        Managed Services, LP
                        8343 Douglas Avenue,
                        Suite 200
                        Dallas TX 75225
Lansing Mall            Lansing Mall LLC            Houlihan’s             Lease of Real Property
LLC                     200 Vesey Street, 25th      Restaurants, Inc.
                        Floor                                              5732 W Saginaw Hwy ,
                        New York, New York                                 Lansing, MI 48917-
                        10281                                              2457; Location #70

                        Lansing Mall
                        5330 West Saginaw Hwy
                        Lansing MI 48917




{1247.001-W0058756.3}                                2
               Case 19-12415-MFW           Doc 160-1     Filed 12/05/19   Page 4 of 4



                                                                        Description of Lease, 4
                              Landlord
    Landlord                                       Debtor Counterparty  Restaurant Location
                            Notice Address
                                                                         and Restaurant No.
Starwood Retail         Starwood Retail Property   Houlihan’s          Lease of Real Property
Property                Management, LLC for        Restaurants, Inc.
Management,             Southpark Mall, LLC                            2 South Park Center ,
LLC                     1 East Wacker Drive                            Strongsville, OH 44136-
                        Suite 3600                                     9316; Location #188
                        Chicago, IL 60601
Meyer                   Meyer Companies, Darla     Houlihan’s             Net Ground Lease
Companies               R. Sansoucie Trustee,      Restaurants, Inc.
                        300 Chesterfield Center                           15 Ludwig Dr, Fairview
                        Suite 180                                         Heights, IL 62208;
                        Chesterfield, MO 63017                            Location #117
Hartz Mountain          Hartz Mountain             Houlihan’s             Lease of Real Property
Industries, Inc.        Industries, Inc.           Restaurant’s, Inc.
                        Attn: General Counsel                             1200 Harbor Blvd,
                        400 Plaza Drive                                   Weehawken, NJ 07086;
                        Secaucus, NJ 07096                                Location #234
ROGERS                  Rogers Retail, LLC         Houlihan’s             Lease of Real Property
RETAIL, LLC             110 N Wacker Dr ,          Restaurants, Inc.
                        Chicago, IL 60606                                 2203 S Promenade Blvd,
                                                                          Rogers, AR 72758;
                                                                          Location #186
HPI Real Estate         HPI Real Estate            Houlihan’s             Lease of Real Property
Management,             Management, Inc. as        Restaurants, Inc.
Inc.                    Agent for Owner, M2G                              938 North Loop 1604 W
                        Net Lease Funding, Ltd.                           San Antonio, TX 78232
                        1020 NE Loop 410, Suite
                        510
                        San Antonio, TX 78209
CPT Arlington           CPT Arlington Highlands    Houlihan’s             Ground Lease
Highlands 2, LP         2, LP, c/o AEW Capital     Restaurants, Inc.
                        Management, LP                                    401 E Interstate 20,
                        Two Seaport Lane, 16th                            Arlington, TX 76018;
                        Floor                                             Location #172
                        Boston, MA 02101-2021
WO S.                   WO S. Arlington, LLC       Houlihan’s             Sublease of Ground
Arlington, LLC          Attn: Joshua Allen         Restaurants, Inc.      Lease
                        4415-66th Street, Suite
                        101                                               401 E Interstate 20,
                        Lubbock TX 79414                                  Arlington, TX 76018;
                                                                          Location #172




{1247.001-W0058756.3}                               3
